Citation Nr: 1029405	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-47 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than November 28, 2003, 
for the award of service connection for bilateral hearing loss, 
to include on the basis of clear and unmistakable error (CUE) in 
RO rating decisions dated October 3, 1945 and February 1, 1949.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from December 1943 to 
September 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2008 rating decision in which the RO denied an 
effective date earlier than November 28, 2003, for the grant of 
service connection for bilateral hearing loss.  The Veteran filed 
a notice of disagreement (NOD) in January 2009, and the RO issued 
a statement of the case (SOC) in November 2009.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2009.  

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the undersigned 
Veteran's Law Judge granted the Veteran's motion to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

The Board notes that the Veteran was previously represented by 
Jacque P. DePlois, a private attorney, as reflected in a June 
2009 VA Form 21-22a (Appointment of Individual as Claimant's 
Representative); however, in August 2009, Mr. DePlois withdrew 
his representation.  In an October 2009 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), the Veteran appointed the Oregon Department of 
Veterans of Veterans' Affairs as his representative.  The Board 
recognizes the change in representation.

For the reasons expressed below, the matter on appeal 
(recharacterized as reflected on the title pag) is being remanded 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action, on his part, 
is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.
 
Historically, the Veteran's original claim for service connection 
for unilateral (left ear) hearing loss was denied in an October 
1945 RO rating decision.  The RO determined that the Veteran's 
left ear hearing loss preexisted service, and was not aggravated 
by service beyond its natural progression.  The decision was 
primarily based on statements made by the Veteran that he had 
mumps in 1938, which resulted in gradually diminished hearing in 
the left ear, in addition to enlistment examination records and a 
report from the Board of Medical Survey.  

In January 1949, the Veteran filed a request to reopen the 
previously denied claim for service connection for left ear 
hearing loss.  He also submitted a December 1948 affidavit from 
Dr. S., a private physician.  In a February 1949 decision, the RO 
continued its denial of the claim.

In November 2003, the Veteran again requested that the RO reopen 
the previously denied claim for service connection for hearing 
loss.  The report of a December 2003 VA examination reflects that 
the Veteran was diagnosed with bilateral hearing loss and the 
examiner opined that the disability was associated "to some 
degree" with military service.  In a February 2004 rating 
decision, the RO granted service connection and awarded an 
initial, 70 percent rating for bilateral hearing loss, effective 
November 28, 2003 (the date of the petition to reopen the claim).  

The Board notes that the Veteran was notified of the RO's 
February 2004 decision and his appellate rights, but did not 
initiate an appeal of the decision.  Hence, unless an exception 
to finality applies, the rating decision, and all its components, 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).  

While the Veteran now seeks to establish an earlier effective 
date for the award of a 70 percent rating for bilateral hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that such a freestanding claim for an earlier 
effective date attempts to vitiate the rule of finality.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As explained in 
Rudd, if a claimant desires an effective date earlier than that 
assigned in a RO decision, the claimant must perfect a timely 
appeal as to that decision.  Otherwise, the decision becomes 
final and the only basis for challenging the effective date is 
CUE.  

In his January 2009 NOD, the Veteran argued that he is entitled 
to an earlier effective date because the RO's October 1945 denial 
was not based on the available evidence and rules.  The Veteran 
asserted that he would not have been accepted into military 
service if he had a preexisting hearing loss disability and that 
he was later discharged because of hearing problems.  In a June 
2009 letter, the Veteran's former attorney specifically argued 
that the Veteran's NOD should be framed in terms of CUE in the 
October 1945 rating decision.   In a December 2009 VA Form 646, 
Statement of Accredited Representation in Appealed Case, the 
Veteran's representative also argued that the RO's February 1949 
rating decision was erroneous in that it ignored an affidavit 
that was submitted by the Veteran, which allegedly indicated that 
the Veteran's hearing loss was due to military service.  

During the June 2010 hearing, the Veteran's representative also 
argued that there was CUE in the October 1945, suggesting that 
the law extant at the time of the October 1945 rating action was 
not correctly applied to the facts-specifically, that the RO 
should not have found that the Veteran's hearing loss preexisted 
service and was not aggravated by service beyond its natural 
progression.  

In light of the above, the Board has expanded the earlier 
effective claim to noe include reference to the Veteran's recent 
allegations of CUE.  The Board notes, however, that the RO has 
not considered the matter of CUE in the noted rating decisions in 
adjudicating the earlier effective date claim.  The RO should do 
so, in the first instance, to avoid any prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, a 
remand for this purpose is warranted.

While the matter is remand, the RO should also give the appellant 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  The RO's letter to the 
appellant should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the expanded claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for an earlier effective date, to 
include on the basis of CUE.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an earlier effective 
date for the award of service connection for 
bilateral hearing loss, to include on the 
basis of CUE in the RO's October 1945 and 
February 1949 rating decisions, in light of 
all pertinent evidence and legal authority.  

5.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of all additional legal 
authority considered-in particular, 
38 C.F.R. § 3.105-as well as clear reasons 
and bases for all determinations, and afford 
them an appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidenc and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  The RO is reminded that this 
appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

